 

Exhibit 10.2

INOGEN, INC.

EMPLOYMENT AND SEVERANCE AGREEMENT

This EMPLOYMENT AND SEVERANCE AGREEMENT (this “Agreement”), is made and
effective as of ___8/17/18___ (the “Effective Date”), by and between Inogen,
Inc., a Delaware corporation (the “Company”), and Bart Sanford (the
“Executive”).

WITNESSETH:

WHEREAS, the Company desires to enter into this Agreement to set forth the terms
of Executive’s employment beginning on the date Executive commences employment
with the Company (the “Start Date”) and Executive desires to enter into this
Agreement and commence employment with the Company, subject to the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 below, (iii) any
benefits provided under the Company’s employee benefit plans, subject to the
terms hereof, and (iv) any benefits under policies, if any, upon a termination
of employment, in accordance with the terms contained therein, including,
without limitation, rights with respect to accrued but unused vacation.

(b) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.

(c) “Base Salary” shall mean the salary provided for in Section 4(a) below,
subject to any modification by the Company, under Section 4(a).

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cause” shall mean (i) Executive’s conviction of any crime (A) constituting
a felony or (B) that has, or could reasonably be expected to result in, an
adverse impact on the performance of Executive’s duties to the Company, or
otherwise has, or could reasonably be expected to result in, an adverse impact
to the business or reputation of the Company; (ii) conduct of the Executive, in
connection with his employment, that has, or could reasonably be expected to
result in, material injury to the business or reputation of the Company,
including, without limitation, act(s) of fraud, embezzlement, misappropriation
and breach of fiduciary duty; (iii) any material violation of the operating and
ethics policies of the Company, including, but not limited to those relating to
sexual harassment and the disclosure or misuse of confidential information; (iv)
willful neglect in the performance of Executive’s duties or willful or repeated
failure or refusal to perform such duties; or (v) Executive’s breach of any
material provision of this Agreement, including, without limitation, any
provision of Section 9 or any breach of the Confidentiality Agreement (as
defined below).

(f) “Change of Control” shall mean the occurrence of any of the following events

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

1

--------------------------------------------------------------------------------

 

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of our Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change of Control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(g) “Change of Control Period” shall mean, the period beginning on the date
three (3) months prior to, and ending on the date twelve (12) months following,
a Change of Control.

(h) “Change of Control Severance Term” shall mean a 12-month period following
Executive’s termination by the Company without Cause (other than by reason of
death or Disability) or by Executive for Good Reason, provided such termination
occurred within the Change of Control Period.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(j) “Company” shall have the meaning set forth in the preamble hereto.

(k) “Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the
Company.

(l) “Competitive Activities” shall mean any business activities in which the
Company is engaged (or has committed plans to engage) during the Term of
Employment.

(m)“Confidential Information” shall have the meaning set forth in the At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement between Executive and the Company (the “Confidentiality Agreement”),
signed prior to or concurrently herewith.

(n) “Confidentiality Agreement” shall have the meaning set forth under
subsection (l) above.

2

--------------------------------------------------------------------------------

 

(o)“Disability” shall mean any physical or mental disability or infirmity that
prevents the performance (with or without reasonable accommodation) of
Executive’s performance of the essential functions of Executive’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent or potentiality of Executive’s Disability upon which Executive
and the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company and approved by Executive (which approval
shall not be unreasonably withheld).

(p) “Effective Date” shall have the meaning set forth in the preamble hereto.

(q) “Executive” shall have the meaning set forth in the preamble hereto.

(r) “Good Reason” shall mean, without Executive’s consent, (i) a substantial and
material diminution in Executive’s duties or responsibilities (which shall
exclude any diminution in connection with the change in Executive’s position as
contemplated in Section 3(a) hereof); (ii) a reduction in Base Salary or Annual
Bonus opportunity of 10% or more; or (iii) the failure of the Company to pay any
compensation when due.

(s) “MIP” shall have the meaning set forth in Section 4(b).

(t) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization or other form of
business entity.

(u)“Release Expiration Date” shall mean the date set forth under Section 8(h) of
the Agreement.

(v) “Restricted Area” shall mean: (i) all counties in the State of Texas, (ii)
all other states of the United States of America and (iii) all other countries
of the world; provided that, with respect to clauses (ii) and (iii), the Company
maintains non-trivial operations, facilities, or customers in such geographic
area prior to the date of the termination of Executive’s relationship with the
Company.

(w)“Restricted Period” shall mean the period commencing the Effective Date and
extending to the 12 (twelve) month anniversary of Executive’s termination of
employment for any reason.

(x)“Severance Term” shall mean a 12-month period following Executive’s
termination by the Company without Cause (other than by reason of death or
Disability) or by Executive for Good Reason, assuming no such termination had
occurred.

(y) “Term of Employment” shall mean the period specified in Section 2 below.

Section 2. Term of Employment.

The Company agrees to employ Executive and Executive agrees to serve the Company
on the terms and conditions set forth herein. The term of the Executive’s
employment hereunder shall begin on the Start Date and continue until terminated
as hereinafter specified in Section 8.  The period of such employment under this
Agreement is referred to herein as the “Term of Employment.”  Executive’s Start
Date is expected to be September 17, 2018.

Section 3. Position, Duties and Responsibilities; Place of Performance.

(a) During the Term of Employment, Executive shall serve as the Executive Vice
President of Operations of the Company, together with such other position or
positions consistent with Executive’s title as the CEO or Board shall specify
from time to time, and shall have such duties typically associated with such
title.

(b) Executive shall devote his full business time, attention, skill and best
efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment that
(x) conflicts with the interests of the Company, (y) interferes with the proper
and efficient performance of his duties for the Company, or (z) interferes with
the exercise of his judgment in the Company’s best interests.

3

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, nothing herein shall preclude Executive from (i)
serving, with the prior written consent of the CEO, as a member of the board of
directors or advisory board (or their equivalents in the case of a non-corporate
entity) of non-competing businesses and charitable organizations, (ii) engaging
in charitable activities and community affairs, and (iii) managing his personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii) and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder.

 

(c) Executive’s principal place of employment shall be in Richardson, Texas,
although Executive understands and agrees that he may be required to travel from
time to time for business reasons.

Section 4. Compensation. During the Term of Employment, Executive shall be
entitled to the following compensation:

(a) Base Salary. Executive shall be paid an annualized Base Salary of $312,000
(the “Base Salary”), payable in accordance with the regular payroll practices of
the Company.  The Base Salary shall be subject to annual review, based on both
Executive and Company performance.

(b) Annual Bonus. Executive is eligible for a discretionary annual performance
bonus award (the “Annual Bonus”), determined pursuant to the Company’s
Management Incentive Plan (the “MIP”), as may be modified by the Company.
Subject to the terms of this paragraph, Executive’s current year target Annual
Bonus is 40% of Executive’s Base Salary (the “Bonus Target”). The Annual Bonus,
or installments thereof, is payable to Executive based on achievements of all
relevant targets and conditions following the annual audit for such fiscal year
at such time as annual bonuses are paid to other senior executives of the
Company, as discussed more fully in the MIP.  The eligibility for and payment of
any bonus under the MIP is subject to the terms and conditions of the MIP, which
are at the discretion of the Company.   Notwithstanding anything in this Section
4(b) to the contrary, with respect to 2018 Annual Bonus opportunity, Executive’s
Annual Bonus will be pro-rated based on the number of calendar days during 2018
in which Executive is employed with the Company; provided, however, that, (i) in
no case, will Executive’s 2018 Annual Bonus be less than $100,000 on a pre-tax
basis and (ii) such payment will be made at the same time as the Company’s other
senior executives receive their 2018 annual bonus, subject to Executive’s
continued employment with the Company through such date.

(c) Company Equity Awards.

(i) On Executive’s Start Date, Executive will be granted an award of Restricted
Stock (the “RSA”) with respect to shares of the Company’s common stock having an
approximate grant date value equal to $750,000.  The number of shares of the
Company’s common stock subject to the RSA shall be calculated on the closing
price per share as of Executive’s Start Date.  50% of the RSA vests over four
years based on satisfaction of time and service-based requirements as follows:
25% will vest on the first anniversary of December 1, 2018 and 1/16th of the
RSUs will vest every three months thereafter on the same day of the month,
subject to Executive continuing to be a service provider to the Company through
each such date.  The remaining 50% of the RSA vests over three years based on
the satisfaction of time and service-based requirements and achievement of a
company performance goal (operating income) on the same terms and conditions as
applicable the performance-based equity grants made to the Company’s senior
executive officers in 2018.  The RSA will be subject to the terms and conditions
of the Company’s 2014 Equity Incentive Plan and forms of RSA (collectively, the
“Stock Agreements”), in each case, which will be made available to Executive
following the date Executive’s RSAs are granted.

(ii) Subject to the approval of the Compensation Committee, Executive also will
also eligible for annual equity award in the first half of 2019 having an
expected grant date value of between $400,000 and $500,000 with vesting based on
the same terms and conditions as the annual equity awards made to the Company’s
senior executives.  

(d) Relocation and Temporary Living Reimbursement. The Company will pay or
otherwise reimburse Executive for: (i) reasonable moving expenses incurred by
Executive and his immediate family for the packing, loading, insuring, and
transferring household goods and furnishings during their relocation from
Executive’s primary residence in Belmont, California area to Dallas, Texas area,
plus up to sixty days of storage for such items, (ii) reasonable costs for
Executive to move himself, i.e., the cost of economy class airfare and shipping
costs for one vehicle or mileage reimbursement and up to two nights of lodging
and meal expenses, (iii) reasonable costs for flight,

4

--------------------------------------------------------------------------------

 

lodging and travel expenses for up to two house-hunting trip to the Dallas,
Texas area (must be used before the Start Date), (iv) the closing costs on
purchase of new personal home in the Dallas, Texas area (e.g., loan origination
fees, inspections, but excluding points) during the Employment Term, and (v)
reasonable temporary housing and living expenses for Executive and his immediate
family in the Dallas, Texas area for up to 60 days, which must be incurred on or
before 120 days following the Start Date.  All reimbursement requests made
pursuant to this section must be submitted within 60 days of the date they are
incurred, and are subject to the Company’s reimbursement policy, including
appropriate substantiation for any such requests.  In addition, within 30 days
of the Start Date, the Company will pay Executive a lump sum payment of $5,000
for miscellaneous moving expenses.   All payments and reimbursements will be
grossed up for applicable taxes upon payment or reimbursement to Executive.  If,
prior to the one-year anniversary of the Start Date, Executive’s employment is
terminated by the Company for Cause or by Executive voluntarily without Good
Reason, Executive agrees to refund the Company the gross amount of all payments
or reimbursements made under this paragraph within 60 days of the termination
date.  

Section 5. Executive Benefits.

During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement and other benefits provided to other senior
executives of the Company.  Executive initially will be entitled to accrue paid
time off (PTO) at a rate equal to 22 days per year to be taken in accordance
with the Company’s PTO policy, with the timing and duration of specific days off
mutually and reasonably agreed to by the parties. After Executive’s first full
year of service, Executive’s PTO accrual rate will increase at a rate equal to
one additional day per year for each of the next five years of service up to a
maximum accrual rate equal to 27 days of PTO per year.

 

Section 6. Key-Man Insurance.

At any time during the Term of Employment, the Company shall have the right to
insure the life of Executive for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Executive shall have no interest in any
such policy, but agrees to cooperate with the Company in taking out such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Executive by any such
documents.

Section 7. Payment and Reimbursement of Business Expenses.

Executive is authorized to incur reasonable business expenses in carrying out
his duties and responsibilities under this Agreement and the Company shall pay,
or if Executive shall have paid, shall promptly reimburse Executive for any and
all such reasonable business expenses for business, entertainment, promotion,
professional association dues and travel incurred by Executive in connection
with carrying out the business of the Company, subject to documentation in
accordance with the Company’s policy, as in effect from time to time, and
subject to the consent of the CEO.

Section 8. Termination of Employment.

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) Executive’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, or (iv) a termination by
Executive with or without Good Reason. Upon any termination of Executive’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Executive, Executive shall resign from
any and all directorships, committee memberships or any other positions
Executive holds with the Company or any of its subsidiaries (collectively, the
“Resignation”). The payment hereunder of any deferred compensation (within the
meaning of Section 409A of the Code) upon a termination of employment shall not
be paid to Executive until such time as Executive has undergone a “separation
from service” as defined in Treas. Reg. 1.409A-1(h) (the “Separation from
Service”).

5

--------------------------------------------------------------------------------

 

(b) Termination due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination. In
the event Executive’s employment is terminated due to his death or Disability,
Executive or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) The Accrued Obligations; and

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year, which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company.

Following such termination of Executive’s employment by the reason of death or
Disability, except as set forth in this Section 8(b), Executive shall have no
further rights to any compensation or any other benefits under this Agreement or
otherwise.

(c) Termination by the Company for Cause.

(i) The Company may terminate Executive’s employment at any time for Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any termination for Cause which is
described in clause (iv) of Section 1(e) or, to the extent capable of being
cured (as determined by the Company in its discretion), clause (v) of Section
1(e) above, Executive shall be given not less than ten (10) days written notice
by the CEO of the intention to terminate his employment for Cause, such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, and
such termination shall be effective at the expiration of such ten (10) day
notice period unless Executive has fully cured such acts or failure or failures
to act that give rise to Cause during such period to the satisfaction of the
Company.

(ii) In the event the Company terminates Executive’s employment for Cause, he
shall be entitled only to the Accrued Obligations. Following such termination of
Executive’s employment for Cause, except as set forth in this Section 8(c)(ii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement or otherwise.

(d) Termination by the Company without Cause Unrelated to a Change of Control.
The Company may terminate Executive’s employment at any time without Cause,
effective upon Executive’s receipt of written notice of such termination. In the
event Executive’s employment is terminated by the Company without Cause (other
than due to death or Disability) outside of the Change of Control Period,
subject to the conditions set forth under Sections 8(h) and Section 13 below,
Executive shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company;

(iii) Continuation of payment of Base Salary during the Severance Term, payable
in accordance with the Company’s regular payroll practices, it being agreed that
each installment of Base Salary payable hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code; and

(iv) Continuation, during the period of time permitted under the Consolidated
Omnibus Budget Reconciliation Act of 1986 (the “COBRA Period”), of the Company
portion of the premiums for the health benefits provided to Executive and his
covered dependents under the Company’s health plans in effect as of the date of
such termination, it being understood and agreed that Executive shall be
required to pay that portion of the cost of such premiums for health benefits as
Executive was required to pay (including through customary deductions from
Executive’s paycheck) as of the date of Executive’s termination of employment
with the Company. Notwithstanding the foregoing, the Company’s obligation to
provide the Company-portion of premiums for such continuation of benefits shall
terminate prior to the expiration of the COBRA Period in the event that
Executive becomes eligible to receive any such or similar benefits while
employed by or providing service to, in any capacity, any other business or
entity during the COBRA Period.

6

--------------------------------------------------------------------------------

 

Notwithstanding anything in this Section 8(d)(iv) to the contrary, if the
Company determines, in its sole discretion, that it cannot provide the foregoing
benefit related to COBRA premiums without potentially violating, or being
subject to an excise tax under, applicable law (including, without limitation,
Section 2716 of the Public Health Service Act, the Patient Protection and
Affordable Care Act, and the Health Care and Education Reconciliation Act of
2010), the Company will in lieu thereof provide to Executive a taxable monthly
payment, payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the portion of the monthly COBRA
premium that Executive would be required to pay to continue the group health
coverage for Executive and his eligible dependents at coverage levels in effect
immediately prior to Executive’s termination (which amount will equal the excess
of the full monthly COBRA premium cost Executive would be required to pay and
the monthly medical premium costs that Executive was required to pay as of
immediately prior to the date of Executive’s termination of employment with the
Company), which payments will be made regardless of whether Executive or his
eligible dependents elect COBRA continuation coverage on the first payroll date
following Executive’s termination of employment (subject to any delay as may be
required by Section 13 of this Agreement) and will end on the earlier of (x) the
date upon which Executive obtains other employment or (y) the end of the COBRA
Period. For the avoidance of doubt, the taxable payments in lieu of COBRA
subsidies may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), and (iv) above shall immediately terminate, and the Company shall
have no further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of Section 9 hereof or the terms of the
Confidentiality Agreement. Following such termination of Executive’s employment
by the Company without Cause, except as set forth in this Section 8(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement or otherwise.

(e) Termination by Executive with Good Reason Unrelated to a Change of Control.
Executive may terminate his employment with Good Reason by providing the Company
thirty (30) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to the Company within thirty (30) days of the occurrence of such
event. During such thirty (30) day notice period, the Company shall have a cure
right (if curable), and if not cured within such period, Executive’s termination
will be effective upon the expiration of such cure period, and, if such
termination occurs outside of the Change of Control Period, Executive shall be
entitled to the same payments and benefits as provided in Section 8(d) above for
a termination by the Company without Cause, subject to the same conditions on
payment and benefits as described in Section 8(d) above. Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 8(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement or otherwise.

(f) Termination by Company without Cause or by Executive with Good Reason in
Connection with a Change of Control. In the event Executive’s employment is
terminated by the Company without Cause (other than due to death or Disability)
or Executive terminates his employment with Good Reason (by providing thirty
(30) days written notice to the Company and with such cure period as described
in subsection 8(e), above) during the Change of Control Period, Executive shall
be entitled to the same payments and benefits as described in Section 8(d)
above, provided, however, that payment of Executive’s Base Salary shall continue
through the Change of Control Severance Term, rather than the Severance Term.
Such continuing payments shall be payable in accordance with the Company’s
regular payroll practices, it being agreed that each installment of Base Salary
payable hereunder shall be deemed to be a separate payment for purposes of
Section 409A of the Code. Any such payments or benefits shall also be subject to
the same conditions described in Section 8(d) above. Any payments or benefits
previously made to Executive under Section 8(d) or 8(e) above shall offset the
payments and benefits due to Executive under this Section 8(f), if any.

(g) Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 8(g), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment under
this Section 8(g), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination and still have it treated as
a termination without Good Reason. Following such termination of Executive’s
employment by Executive without Good Reason, except as set forth in this Section
8(g), Executive shall have no further rights to any compensation or any other
benefits under this Agreement or otherwise.

7

--------------------------------------------------------------------------------

 

(h) Conditions Precedent.  Any severance payments and post-employment benefits
(other than the Accrued Obligations), in each case, as applicable, contemplated
by Sections 8(b), (d), (e), and (f) above are conditional on Executive: (i)
continuing to comply with the terms of this Agreement and the Confidentiality
Agreement (as defined above) and (ii) Executive executing and not revoking a
Separation Agreement, including a general release of claims, in favor of the
Company, substantially in the form attached as Exhibit A (which may be revised
based on changes in the law and as determined by the Company), and such release
becoming effective within 60 days following Executive’s termination of
employment (the “Release Expiration Date”).  The severance benefits will be paid
and/or provided in installments immediately beginning on the first payroll date
following the date the Separation Agreement becomes effective and other
conditions precedent have been met, and will continue to be paid thereafter, if
applicable, based on the Company’s regular payroll schedule.

 

Section 9. Restrictive Covenants. Executive acknowledges and agrees that (A) the
agreements and covenants contained in this Section 9 are (i) reasonable and
valid in geographical and temporal scope and in all other respects, and (ii)
essential to protect the Confidential Information and to preserve the value and
good will of the business and assets of the Company, and (B) by his employment
with the Company, Executive will obtain knowledge, contacts, know-how, training,
experience and other Confidential Information, and there is a substantial
probability that such knowledge, know-how, contacts, training, experience and
other Confidential Information could be used to the substantial advantage of a
competitor of the Company and to the substantial detriment of the Company.

(a) Disclosure of Confidential Information. At any time during and after the end
of the Term of Employment, without the prior written consent of the CEO, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, Executive shall
use his best efforts to consult with the CEO prior to responding to any such
order or subpoena, and except as required in the performance of his duties
hereunder, Executive shall not disclose to or use for his individual benefit or
the benefit of any third party any Confidential Information, as further
discussed under the Confidentiality Agreement.

(b) Non-Competition.

(i)  Executive covenants and agrees that during the Restricted Period, Executive
shall not, directly or indirectly, individually or jointly, (1) serve as an
advisor, agent, consultant, director, employee, officer, partner, proprietor or
otherwise of, (2) have any ownership interest in (except for passive ownership
of one percent (1%) or less of any entity whose securities have been registered
under the Securities Act of 1933, as amended, or Section 12 of the Securities
Exchange Act of 1934, as amended) or (3) participate in the organization,
financing, operation, management or control of, any business engaging in
Competitive Activities.  The foregoing covenant shall cover Executive’s
activities in every part of the Restricted Area (as defined under Section 1(u)
above), to the extent permitted by applicable law.

(ii)  Executive acknowledges and agrees that his fulfillment of the obligations
contained in this Agreement, including, but not limited to, his obligation
neither to use, except for the benefit of the Company, or to disclose the
Company’s Confidential Information and his obligation not to compete contained
in subsection (b)(i) above is necessary to protect the Company’s Confidential
Information and to preserve the Company’s value and goodwill.  Executive further
acknowledges the time, geographic and scope limitations of his obligations under
subsection (b)(i) are reasonable, especially in light of the Company’s desire to
protect its Confidential Information, and that Executive will not be precluded
from gainful employment if he is obligated not to compete with the Company
during the Restricted Period and within the Restricted Area, as described above.

(iii)  The covenants contained in subsection (b)(i) shall be construed as a
series of separate covenants, one for each city, county and state of any
geographic area in the Restricted Area.  Except for geographic coverage, each
such separate covenant shall be deemed identical in terms to the covenant
contained in subsection (b)(i) above.  If, in any judicial or arbitration
proceeding, a court or arbitrator refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced.

(c) Non-Solicitation; Non-Interference. During the Restricted Period, Executive
shall not, directly or indirectly, for his own account or for the account of any
other Person:.

8

--------------------------------------------------------------------------------

 

(i)  solicit, induce, recruit or encourage any of the Company’s employees to
leave their employment, or hire or take away such employees, or attempt to
solicit, induce, recruit, encourage, hire or take away employees of the Company,
either for myself or for any other person or entity; or

(ii)  otherwise interfere with the Company’s service provider, customer, client,
supplier, vendor, or other relationships.

(d) Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with his any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information, as set forth in more
detail under Section 5 of the Confidentiality Agreement.

(f) Blue Pencil and Reformation. In the event the provisions of Section 9,
including those in subsection 9(b)(1) above, are deemed to exceed the time,
geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed by the court or arbitrator to cover the maximum
time, geographic or scope limitations, as the case may be, then permitted by
such law.

Section 10. Injunctive Relief.

Without limiting the remedies available to the Company, Executive acknowledges
that a breach of any of the covenants contained in Section 9 hereof may result
in material irreparable injury to the Company for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 9 hereof,
restraining Executive from engaging in activities prohibited by Section 9 hereof
or such other relief as may be required specifically to enforce any of the
covenants in Section 9 hereof.

Section 11. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to his in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to his pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

Section 12. Set Off; Mitigation.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Company or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and,
except as provided in Section 8(d) hereof, the amount of any payment provided
for pursuant to this Agreement shall not be reduced by any compensation earned
as a result of Executive’s other employment or otherwise.

9

--------------------------------------------------------------------------------

 

Section 13. Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code (as defined
below) Section 409A, and the final regulations and any guidance promulgated
thereunder (“Section 409A”) (together, the “Deferred Payments”) will be paid or
otherwise provided until Executive has a Separation from Service.

(b) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
Separation from Service, or, if later, such time as required by Section 13(c).
Except as required by Section 13(c), and as discussed under Section 8(h), any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
Separation from Service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s Separation from Service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s Separation from Service, but prior to the
six (6) month anniversary of the Separation from Service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(d) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of subsection (a)
above.

(e) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary Separation from Service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of subsection (a) above.

(f) Any taxable reimbursement or in-kind benefits that are payable to Executive
under this Agreement will be made in accordance with Section 409A, including,
but not limited to the following: (i) the amount of any such expense
reimbursement or in-kind benefit provided during a calendar year will not affect
any expenses eligible for reimbursement or in-kind benefit to be provided in any
other calendar year; (ii) subject to any shorter time periods otherwise provided
in the Company’s reimbursement policy, any reimbursement or in-kind benefit to
be provided will be made no later than the end of the calendar year immediately
following the calendar year in which the eligible expense was incurred; and
(iii) any right to reimbursement or in-kind benefit to be provided will not be
subject to liquidation or exchange for another benefit or payment.  

(g) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

10

--------------------------------------------------------------------------------

 

(h) For purposes of this Agreement, “Section 409A Limit” will mean two (2) times
the lesser of: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of his or his Separation from Service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s Separation from Service
occurred.

Section 14. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations or interests arising hereunder may be assigned by the
Company without Executive’s prior written consent (which shall not be
unreasonably withheld, delayed or conditioned), to a person or entity other than
an affiliate or parent entity of the Company, or their respective successors or
assigns; provided, however, that, in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties and obligations of the Company hereunder, it being agreed that in such
circumstances, the consent of Executive shall not be required in connection
therewith.

(b) Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee or other designee
or, if there be no such designee, to Executive’s estate.

 

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 14(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the Company and Executive
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.

Section 15. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 16. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction or an arbitrator: (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.

Section 17. Governing Law.

This Agreement is governed by and is to be construed under the laws of the State
of Texas, without regard to conflict of laws rules.

Section 18.  ARBITRATION

THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS
AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS ADDRESSED HEREIN, SHALL
BE SUBJECT TO THE ARBITRATION AND DISPUTE RESOLUTION PROCESS DETAILED IN THE
CONFIDENTIALITY AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE IS
HEREBY WAIVING THE RIGHT TO JURY TRIAL.

11

--------------------------------------------------------------------------------

 

Section 19. Notices.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by Executive to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Executive may be given to Executive personally or may be mailed
to Executive at Executive’s last known address, as reflected in the Company’s
records.

 

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

Section 20. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 21. Entire Agreement.

This Agreement, the Stock Agreements, and the Confidentiality Agreement,
together with any exhibits attached thereto, constitute the entire understanding
and agreement of the parties hereto regarding the employment of Executive. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement.

Section 22. Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 24 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 23. Limitation on Payments.

In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section 23,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s severance and other benefits will be either:

(a) delivered in full, or

(b) delivered as to such letter extent which would result in no portion of such
severance and other benefits being subject to the excise tax under Section 4999
of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance and other benefits, notwithstanding that all or some portion of such
severance and other benefits may be taxable under Section 4999 of the Code. If a
reduction in the severance and other benefits constituting “parachute payments”
is necessary so that no portion of such severance benefits is subject to the
excise tax under Section 4999 of the Code, the reduction shall occur in the
following order: (1) reduction of the cash severance payments; (2) cancellation
of accelerated vesting of equity awards; and (3) reduction of continued employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of Executive’s equity awards.

12

--------------------------------------------------------------------------------

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 23 will be made in writing by an independent firm
(the “Firm”), whose determination will be conclusive and binding upon Executive
and the Company for all purposes. For purposes of making the calculations
required by this Section 23, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 23. The Company will bear all costs the Firm
may reasonably incur in connection with any calculations contemplated by this
Section 23.

Section 24. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 25. Protected Activity Not Prohibited.

Executive understands that nothing in this Agreement shall in any way limit or
prohibit him from engaging for a lawful purpose in any Protected Activity.  For
purposes of this Agreement, “Protected Activity” shall mean filing a charge or
complaint, or otherwise communicating, cooperating, or participating with, any
state, federal, or other governmental agency, including the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, and the
National Labor Relations Board.  Notwithstanding any restrictions set forth in
this Agreement, Executive understands that he is not required to obtain
authorization from the Company prior to disclosing information to, or
communicating with such agencies, nor is he obligated to advise the Company as
to any such disclosures or communications. Notwithstanding, in making any such
disclosures or communications, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute the Company’s Confidential Information to any parties other
than the relevant government agencies.  Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications, and that any such disclosure without
the Company’s written consent shall constitute a material breach of this
Agreement.

Section 26. General:  Executive’s employment is made contingent upon a
satisfactory background investigation, credit report and your ability to provide
proof of identification and authorization to work in the United States, in
accordance with the Immigration and Control Act of 1986.   This offer expires at
the close of business on Wednesday, August 23, 2018. To indicate Executive’s
acceptance, please sign and date in the space provided below.

* * *

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

Inogen, Inc.

 

/s/ Alison Bauerlein

By: Alison Bauerlein

Title: CFO

 

EXECUTIVE:

 

/s/ Bart Sanford

 

BART SANFORD

14

--------------------------------------------------------------------------------

 

EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Bart
Sanford (“Employee”) and Inogen, Inc. (the “Company”) (collectively referred to
as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an [Insert Name of Employment Agreement] with the
Company on [Click And Type Date] (the “Employment Agreement”);

WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement with the Company on [Click And
Type Date] (the “Confidentiality Agreement”);

WHEREAS, the Company terminated Employee’s employment with the Company effective
[Click And Type Date] (the “Termination Date”); and

[OR]

WHEREAS, Employee voluntarily resigned from employment with the Company
effective [Click And Type Date] (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1.Consideration.  In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, the Company agrees as
follows:

 

a.[PER TERMS OF SECTION 8 OF EMPLOYMENT AGREEMENT]

b.General.  Employee acknowledges that without this Agreement, he is otherwise
not entitled to the consideration listed in this paragraph 1.

2.Payment of Salary and Receipt of All Benefits.  Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

 

3.Benefits.  [Except as otherwise provided herein,] Employee’s participation in
all benefits and incidents of employment, including, but not limited to, vesting
in stock options, and the accrual of bonuses, vacation, and paid time off,
ceased as of the [Termination Date/ Separation Date]  

 

15

--------------------------------------------------------------------------------

 

4.Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

a.any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b.any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; the California Fair Employment and Housing
Act; the Texas Payday Act; Texas Workers’ Compensation Act; and Chapter 21 of
the Texas Labor Code (also known as the Texas Commission on Human Rights Act);

e.any and all claims for violation of the federal or any state constitution;

f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h.any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).  Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration as noted herein, except as required by applicable
law.  Employee represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Section.

16

--------------------------------------------------------------------------------

 

5.Acknowledgment of Waiver of Claims under ADEA. (<<delete this entire paragraph
if Employee is UNDER 40>>).  Employee acknowledges that he is waiving and
releasing any rights he may have under the Age Discrimination in Employment Act
of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary.  Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.  In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.  Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date.  The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.  (<< to be modified in
accordance with the ADEA, the Older Workers’ Benefit Protection Act, and other
applicable law, as necessary and appropriate, including if the separation is
part of a group separation requiring additional consideration periods and
disclosures >>)

6.Unknown Claims; California Civil Code Section 1542.  

a.Unknown Claims.  Employee acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee.  Employee, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.

b.Section 1542.  Employee further acknowledges that he has been advised to
consult with legal counsel and is familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7.No Pending or Future Lawsuits.  Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

8.Application for Employment.  Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.  Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

9.Confidentiality.  Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”).  Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this

17

--------------------------------------------------------------------------------

 

Agreement, Employee’s attorney(s), and Employee’s accountant and any
professional tax advisor to the extent that they need to know the Separation
Information in order to provide advice on tax treatment or to prepare tax
returns, and must prevent disclosure of any Separation Information to all other
third parties.  Employee agrees that he will not publicize, directly or
indirectly, any Separation Information.

10.Trade Secrets and Confidential Information/Company Property.  Employee
reaffirms and agrees to observe and abide by the terms of the Employment
Agreement and the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, and the restrictive covenants
contained therein.  Employee’s signature below constitutes his certification
under penalty of perjury that he has returned all documents and other items
provided to Employee by the Company, developed or obtained by Employee in
connection with his employment with the Company, or otherwise belonging to the
Company.  

11.No Cooperation.  Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so [or as related directly to the ADEA
waiver in this Agreement] (<<delete this bracketed clause if Employee is UNDER
40>>).  Employee agrees both to immediately notify the Company upon receipt of
any such subpoena or court order, and to furnish, within three (3) business days
of its receipt, a copy of such subpoena or other court order.  If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Employee shall state no more than that he cannot provide counsel
or assistance.

12.Nondisparagement.  Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.  Employee shall direct any inquiries by potential future
employers to the Company’s human resources department.

13.Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, [unless such breach constitutes a legal action by Employee
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA,] (<<delete this bracketed clause if Employee is
UNDER 40>>) or of any provision of the Confidentiality Agreement shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Employee under this Agreement and to obtain damages, [except as
provided by law] [<<delete this bracketed clause if Employee is UNDER 40>>].

14.No Admission of Liability.  Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

15.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

16.ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN [INSERT COUNTY] COUNTY, TEXAS
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH TEXAS LAW, INCLUDING
THE TEXAS RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE PRECEDENCE.  THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE

18

--------------------------------------------------------------------------------

 

RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION
AWARD.  THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE
COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR
ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

17.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this
Agreement.  Employee agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon.  Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of (a) Employee’s failure to pay
or delayed payment of federal or state taxes, or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.

18.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.  Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

19.No Representations.  Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

20.Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

21.Attorneys’ Fees.  [Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA] (<<delete this bracketed clause if Employee is UNDER 40>>), in the
event that either Party brings an action to enforce or effect its rights under
this Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
and reasonable attorneys’ fees incurred in connection with such an action.

22.Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the surviving portions of the Employment Agreement, except as
modified herein, and the Confidentiality Agreement.

23.No Oral Modification.  This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

19

--------------------------------------------------------------------------------

 

24.Governing Law.  This Agreement shall be governed by the laws of the State of
Texas, without regard for choice-of-law provisions.  Employee consents to
personal and exclusive jurisdiction and venue in the State of Texas.

25.Effective Date.  Employee understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days.   Each Party has seven
(7) days after that Party signs this Agreement to revoke it.  This Agreement
will become effective on the eighth (8th) day after Employee signed this
Agreement, so long as it has been signed by the Parties and has not been revoked
by either Party before that date (the “Effective Date”).  Employee understands
that this Agreement shall be null and void if not executed by Employee within
the twenty-one (21) day period set forth under paragraph 5 above.

(<<OR, if Employee is UNDER 40, use the bracketed language>>)

[Employee understands that this Agreement shall be null and void if not executed
by him within seven (7) days.  This Agreement will become effective on the date
it has been signed by both Parties (the “Effective Date”).  ]

26.Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

27.Protected Activity Not Prohibited.  Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging for a lawful
purpose in any Protected Activity.  For purposes of this Agreement, “Protected
Activity” shall mean filing a charge or complaint, or otherwise communicating,
cooperating, or participating with, any state, federal, or other governmental
agency, including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and the National Labor Relations Board.  Notwithstanding
any restrictions set forth in this Agreement, Employee understands that he is
not required to obtain authorization from the Company prior to disclosing
information to, or communicating with, such agencies, nor is Employee obligated
to advise the Company as to any such disclosures or communications. 
Notwithstanding, in making any such disclosures or communications, Employee
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company confidential or
proprietary information under the Confidentiality Agreement and/or Employment
Agreement to any parties other than the relevant government agencies.  Employee
further understands that “Protected Activity” does not include his disclosure of
any Company attorney-client privileged communications, and that any such
disclosure without the Company’s written consent shall constitute a material
breach of this Agreement.

28.Voluntary Execution of Agreement.  Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other
Releasees.  Employee acknowledges that:

 

(a)

he has read this Agreement;

 

(b)

he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

 

(c)

he understands the terms and consequences of this Agreement and of the releases
it contains; and

 

(d)

he is fully aware of the legal and binding effect of this Agreement.

[Remainder of Page Intentionally Blank; Signature Page Follows]

20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

BART SANFORD, an individual

 

 

 

 

 

 

 

 

 

 

Dated:                        , 201       

 

 

 

 

 

 

 

 

 

 

Bart Sanford

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INOGEN, INC.

 

 

 

 

 

Dated:                        , 201       

 

By

 

 

 

 

 

 

 

 

 

 

[Officer Name]

 

 

 

 

[Officer Title]

 

21